         Case 1:15-cr-00608-KPF Document 454 Filed 08/19/20 Page 1 of 1




                                                    MEMO ENDORSED




Application GRANTED. Defendant's bail conditions are hereby modified such
that they no longer require curfew and location monitoring via ankle
bracelet. All other conditions remain the same.

Dated:   August 19, 2020               SO ORDERED.
         New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
